Citation Nr: 1427725	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) with adjustment disorder and depression from November 20, 2009 to June 3, 2011?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to December 1957.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted entitlement to service connection for PTSD with adjustment disorder and depression and assigned a 30 percent rating, effective November 20, 2009.  The Veteran timely appealed the initial rating assigned and the RO in June 2011 increased the rating to 50 percent, also effective November 20, 2009.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In May 2013, the Board granted entitlement to a 70 percent rating for posttraumatic stress disorder, but no higher, from November 20, 2009 to June 3, 2011 and remanded the question what was the proper evaluation since June 4, 2011.  In January 2014, the RO granted a 100 percent rating for PTSD with adjustment disorder and depression from January 4, 2011.  In a February 2014 Order, United States Court of Appeals for Veterans Claims (the Court) granted a joint motion by counsel for VA and the Veteran to vacate the Board's decision insofar as it did not grant an initial rating higher than 70 percent from November 20, 2009 to June 3, 2011, and remanded the matter to the Board.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether symptoms of the Veteran's PTSD with adjustment disorder and depression more nearly approximated total occupational and social impairment from November 20, 2009 to June 3, 2011.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, an initial rating of 100 percent is warranted for PTSD with adjustment disorder and depression from November 20, 2009 to June 3, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The issue in this case is the appropriate initial rating for the Veteran's PTSD with adjustment disorder and depression from November 20, 2009 to June 3, 2011.  This disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The parties to the joint motion agreed that the Veteran had indicated in July 2010 that he had homicidal and suicidal ideation, hallucinations, that he went to his room and hid when hearing jet planes, and that his wife cared for him and made sure he stayed clean.  These symptoms suggest that the Veteran is a persistent danger of hurting himself and others, and has an intermittent inability to perform the activities of daily living.  In addition, as was also noted by the parties to the joint motion, the Veteran's anger and irritability, inability to handle finances, and difficulty in performing simple activities such as grocery shopping would likely have a significant impact on his employability.  

Given these symptoms and their impairment of the Veteran's occupational and social abilities, the Board finds that the evidence is approximately evenly balanced as to whether symptoms of the Veteran's PTSD more nearly approximated total occupational and social impairment from November 20, 2009 to June 3, 2011.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to an initial 100 percent rating for PTSD with adjustment disorder and depression, from November 20, 2009 to June 3, 2011, is warranted.  38 U.S.C.A. §  5107(b) 38 C.F.R. §§ 4.3, 4.7.  See also, Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Entitlement to an initial rating of 100 percent for PTSD with adjustment disorder and depression, from November 20, 2009 to June 3, 2011, is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


